Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 1 of 19 PageID 197




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   MANAGEMENT PROPERTIES,
   LLC,

         Plaintiff,

   v.                                        Case No. 8:20-cv-2984-VMC-AEP

   TOWN OF REDINGTON SHORES,
   FLORIDA,

        Defendant.
   ______________________________/

                                     ORDER

         This matter comes before the Court upon consideration of

   Defendant    Town   of   Redington        Shores,   Florida’s    Motion   to

   Dismiss Count I (Doc. # 28), filed on March 8, 2021. Plaintiff

   Management Properties, LLC responded on March 29, 2021. (Doc.

   # 29). Redington Shores replied on April 8, 2021. (Doc. #

   32). For the reasons that follow, the Motion is granted.

   I.    Background

         According     to   the   complaint,      Management    “operates     a

   vacation rental business out of 17820 Lee Ave, Redington

   Shores,     Florida,     which   is       located   within      the   Town’s

   Commercial Tourist Facility (‘CTF’) zoning district.” (Doc.

   # 1 at ¶ 6). The property is a “single family beachfront home”

   that Management has used for vacation rental purposes since



                                         1
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 2 of 19 PageID 198




   2017. (Id. at ¶¶ 3, 11). To facilitate and market its rental

   business, “[Management] utilizes a variety of peer-to-peer

   platforms.” (Id. at ¶ 6).

         Management       explains       that     “[u]ntil    August    5,    2020,

   [Redington Shores] did not have any ordinances in place

   restricting the use of single family homes within the CTF

   district for short term or vacation rental purposes.” (Id. at

   ¶   7).   But    on    August    5,   2020,     Redington      Shores     adopted

   Ordinance 20-06, which created Section 90-116 of the Code of

   the Town of Redington Shores, Florida. (Id. at ¶¶ 12-14).

   Section 90-116 “outlines a comprehensive regulatory scheme

   governing the operation of vacation rental properties within

   [Redington Shores].” (Id.             at ¶ 14).

         In response to the new ordinance, Management filed the

   instant action alleging violations of the Fourth Amendment

   pursuant    to    42    U.S.C.    §   1983      (Count    I)   and   seeking   a

   declaratory judgment that Section 90-116 was preempted by

   Florida state law (Count II).

         Regarding        its   Fourth       Amendment       claim,     Management

   challenges the following four provisions of Section 90-116:

   Section     90-116(C),          Section       90-116(C)(5),      Section     90-

   116(D)(2)(d), and Section 90-116(D)(1)(b)(ii). (Id. at ¶ 33).




                                             2
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 3 of 19 PageID 199




         Section 90-116(C) states:

         Certificate of Use Required. No property owner,
         responsible party, or peer-to-peer or platform
         entity shall offer as a vacation rental, or allow
         any person to rent or occupy as a vacation rental,
         any property in whole or in part within the Town of
         Redington Shores, unless a Certificate of Use has
         first been obtained in accordance with the
         provisions of this section. A property may be
         offered as a vacation rental immediately upon
         submission of an application for Certificate of
         Use, unless and until such time as the application
         is thereafter rejected or revoked.

   Code of the Town of Redington Shores, Fla. § 90-116(C); (Doc.

   # 1-1 at 7).

         Pursuant to Section 90-116(C)(1), in order to receive a

   Certificate    of   Use,   a   property       owner   must   submit   an

   application containing certain information about the rental,

   such as the address of the property and the name and phone

   number of the responsible party. Code of the Town of Redington

   Shores, Fla. § 90-116(C)(1); (Doc. # 1-1 at 7-8).

         The    application    must       also    contain   a    statement

   “acknowledging that the property is, and will be at all times

   during which it is used as a vacation rental, maintained in

   compliance with the vacation rental standards set forth in

   subsection (D).” Code of the Town of Redington Shores, Fla.

   § 90-116(C)(1)(k); (Doc. # 1-1 at 8).



                                      3
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 4 of 19 PageID 200




         Furthermore, Section 90-116(C)(5) states:

         Inspection. Upon the issuance or renewal of a
         Certificate of Use, the vacation rental property
         shall be subject to inspection, at the Town’s
         discretion,   to  ensure   compliance  with   all
         applicable code requirements. At the time of such
         inspection, at the request of the Town, the
         responsible party shall provide all licenses,
         records, and other documentation sufficient to
         demonstrate compliance with all requirements of
         this section.

   Code of the Town of Redington Shores, Fla. § 90-116(C)(5);

   (Doc. # 1-1 at 9).

         Section 90-116(D)(2)(d) requires the responsible party

   for each vacation rental to “[m]aintain a register with names

   and dates of stay of all guests, including but not limited to

   all transient occupants and their invitees, which shall be

   open to inspection by the Town.” Code of the Town of Redington

   Shores, Fla. § 90-116(D)(2)(d); (Doc. # 1-1 at 10).

         Additionally, Section 90-116(D)(1)(b)(i) requires that

   peer-to-peer or platform entities must:

         Only provide payment processing services, or
         otherwise facilitate payment for a vacation rental
         that has a valid Certificate of Use in accordance
         with this section.

   But, under Section 90-116(D)(1)(b)(ii),

         A peer-to-peer or platform entity shall not be held
         liable pursuant to this subsection where it:



                                     4
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 5 of 19 PageID 201




          (i)       As part of its vacation rental listing
                    registration    process,     informs    the
                    responsible party that a Certificate of Use
                    must be obtained before offering a vacation
                    rental in the Town; includes a link to the
                    Town’s webpage where a Certificate of Use
                    application can be located; requires the
                    responsible party to confirm that such
                    party has been advised of the Town’s
                    regulations. including the Certificate of
                    Use requirement; and provides a dedicated
                    field to enable the responsible party to
                    input the Certificate of Use number before
                    such party completes registration and lists
                    a vacation rental on the service or
                    platform;

          (ii)      Provides the Town on a monthly basis a
                    report disclosing for each vacation rental
                    listing the information entered by the
                    responsible party in the Certificate of Use
                    dedicated field, or whether the responsible
                    party left that field blank; the total
                    number of vacation rental listings on the
                    service or platform during the prior month;
                    and the total number of nights that vacation
                    rentals listed on the service or platform
                    were rented during the prior month.

   Code    of    the    Town      of   Redington   Shores,    Fla.   §§   90-

   116(D)(1)(b)(i) and (ii); (Doc. # 1-1 at 9).

          According to Management, when taken as a whole, these

   sections are “facially unconstitutional as they authorize

   [Redington Shores] to inspect the vacation rental premises

   and    related      vacation    rental     business   records   without   a

   warrant in violation of the Fourth Amendment.” (Doc. # 1 at

   ¶¶ 28, 33).



                                          5
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 6 of 19 PageID 202




         “Further,”      alleges    Management,        “90-116(C)       places    an

   unconstitutional       condition    on       property      owner’s   business’

   right to conduct business within the Town by requiring owners

   of vacation rental properties to waive their Fourth Amendment

   Rights    and   consent    to    warrantless        inspections      of    their

   properties and business records.” (Id. at ¶ 34).

         Redington       Shores    filed       its   answer    and    affirmative

   defenses to the complaint on January 7, 2021. (Doc. # 11).

   Subsequently, Redington Shores moved to dismiss Count II of

   the complaint (the state preemption claim) pursuant to Rule

   12(b). (Doc. # 12).

         On March 8, 2021, before the Court had ruled on the

   motion to dismiss Count II, Redington Shores filed the instant

   Motion to Dismiss Count I of the Complaint. (Doc. # 28).

   Redington Shores explains that on February 10, 2021, it

   adopted    a    new   ordinance,    Ordinance        21-03.       (Id.    at   2).

   Ordinance 21-03 makes several changes to Section 90-116. Town

   of Redington Shores, Fla. Ordinance 21-03; (Doc. # 28-1).

   Most importantly, it removes Section 90-116(C)(5) in its

   entirety and removes the inspection requirement from Section

   90-116(D)(2)(d). Town of Redington Shores, Fla. Ordinance 21-

   03; (Doc. # 28-1 at 5-6).




                                           6
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 7 of 19 PageID 203




          Based on these amendments, Redington Shores argues that

   Count I is moot and should be dismissed “pursuant to Fed. R.

   Civ. P. 12(b).” (Doc. # 28 at 1). Management responded (Doc.

   # 29), Redington Shores replied (Doc. # 32), and the Motion

   is ripe for review.

   II.    Legal Standard

          “Article III of the Constitution limits the jurisdiction

   of federal courts to ‘cases’ and ‘controversies.’” Coral

   Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320,

   1327 (11th Cir. 2004). This case or controversy requirement

   must       be   present    through     all     stages   of    federal      judicial

   proceedings. Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477,

   (1990).

          In the instant Motion, Redington Shores claims that

   “Count I initially stated a cause of action,” but “in light

   of the Town’s adoption of Ordinance 21-03, it no longer does

   as the claim has become moot in light of the fact that the

   challenged provisions are no longer in effect and the Town

   has disavowed any intention to re-enact or administer any

   inspection        regulation     not    in     compliance     with    the    Fourth

   Amendment.” (Doc. # 28 at 3).

          “When a subsequent law brings the existing controversy

   to    an    end   the     case   becomes       moot   and    should   be    treated


                                              7
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 8 of 19 PageID 204




   accordingly.”     Coalition   for       the    Abolition     of     Marijuana

   Prohibition v. City of Atlanta, 219 F.3d 1301, 1310 (11th

   Cir.     2000)    (internal     citation          omitted).         In    such

   circumstances, “dismissal is required because mootness is

   jurisdictional.” Al Najjar v. Ashcroft, 273 F.3d 1330, 1336

   (11th Cir. 2001) (internal citation and quotations omitted).

   “Any decision on the merits of a moot case or issue would be

   an impermissible advisory opinion.” Id.

          Accordingly, the Court must decide whether Ordinance 21-

   03’s amendments to Section 90-116 render Management’s legal

   challenges moot. If so, the Court must dismiss the case

   without prejudice for lack of jurisdiction.

   III. Analysis

          Redington Shores moves to dismiss Count I for lack of

   subject matter jurisdiction. (Doc. # 28 at 3-4).

          Management advances three grounds why the Motion should

   be denied: (1) the Motion is untimely, as it was filed after

   the    answer;    (2)    Redington        Shores      did     not        repeal

   Section(D)(1)(b)(ii),      therefore          there   is    still    a    live

   controversy; and (3) Count I includes a request for nominal

   damages, therefore it is not moot. (Doc. # 29). The Court

   will address each issue in turn.




                                       8
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 9 of 19 PageID 205




         A.    Timeliness

         As an initial matter, the Court addresses Management’s

   timeliness argument. Management asserts that “[b]y filing its

   Answer, the Town waived its right to seek dismissal pursuant

   to Rule 12(b)(6) via motion.” (Doc. # 29 at 4).

         Rule 12(b) states: “A motion asserting any of these

   defenses must be made before pleading if a responsive pleading

   is allowed.” Fed. R. Civ. P. 12(b); see also Leonard v. Enter.

   Rent a Car, 279 F.3d 967, 971 (11th Cir. 2002) (holding that

   a Rule 12(b)(6) motion filed after answering the complaint

   was a “nullity . . . by filing an answer, the defendants had

   eschewed the option of asserting by motion that the complaint

   failed to state a claim for relief”).

         However,   pursuant    to   Rule   12(h)(3),   any   party   may

   challenge subject matter jurisdiction at any time. Fed. R.

   Civ. P. 12(h)(3); see also Arbaugh v. Y&H Corp., 546 U.S.

   500, 506, (2006) (holding that the “objection that a federal

   court lacks subject-matter jurisdiction may be raised by a

   party, or by a court on its own initiative, at any stage in

   the litigation”) (internal citation omitted)).

         Although the Motion refers at one point to Rule 12(b)(6)

   (Doc. # 28 at 3), it also argues that the challenged language

   “has been repealed and will not be reenacted,” therefore


                                     9
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 10 of 19 PageID 206




    “there no longer is a case or controversy and Count I must be

    dismissed as moot.” (Id. at 3-4). Accordingly, the Court

    construes the mootness challenge as having been timely filed

    under Rule 12(h)(3), and will consider the Motion on the

    merits.

          B.      Mootness of Management’s Claims

          The Court next examines whether the legal issues raised

    by Management in Count I are moot in light of the amended

    ordinance. Generally, “a challenge to the constitutionality

    of a statute is mooted by repeal of the statute.” Tanner

    Advert. Grp., LLC v. Fayette Cnty., GA, 451 F.3d 777, 785

    (11th      Cir.    2006).   However,       “a   superseding   statute   or

    regulation moots a case only to the extent that it removes

    challenged features of the prior law.” See Naturist Soc’y,

    Inc. v. Fillyaw, 958 F.2d 1515, 1520 (11th Cir. 1992) (holding

    that amendments to challenged regulations did not moot the

    plaintiff’s request for injunctive relief). If the challenged

    features of the law “remain in place, and changes in the law

    have not so fundamentally altered the statutory framework as

    to render the original controversy a mere abstraction, the

    case is not moot.” Id.

          Here,       the   superseding    ordinance     completely   removes

    Section       90-116(C)(5),       which         authorized    warrantless


                                          10
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 11 of 19 PageID 207




    inspections of rental properties. It also deletes the portion

    of Section 90-116(D)(2)(d) requiring a rental’s register to

    be “open to inspection by the Town.” Any challenge to these

    provisions is moot, as Management can receive no further

    relief. See Naturist Soc’y, Inc., 958 F.2d at 1520 (finding

    that “[w]here a law is amended so as to remove its challenged

    features, the claim for injunctive relief becomes moot as to

    those features”); Tanner Advert. Grp., LLC, 451 F.3d at 790

    (finding   that    a   plaintiff’s     legal   challenge    to   a   sign

    ordinance was moot where an amended ordinance eliminated the

    challenged language).

          Yet despite these excisions, Management maintains that

    “Count I is not moot because the Town did not repeal all of

    the provisions Plaintiff challenged in Count I.” (Doc. # 29

    at 7). Specifically, “the Town did not remove the language

    contained in § 90-116(D)(1)(b)(ii).” (Id.).

          Section     90-116(D)(1)(b)      requires    peer-to-peer       and

    platform   entities     to   “[o]nly   provide    payment   processing

    services, or otherwise facilitate payment for a vacation

    rental that has a valid Certificate of Use.” Code of the Town

    of Redington Shores, Fla. § 90-116(D)(1)(b); (Doc. # 28-1 at

    5). However, an entity “shall not be held liable pursuant to

    this subsection” if it chooses to (1) include information


                                      11
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 12 of 19 PageID 208




    about the Certificate of Use requirement as part of its

    registration process and (2) provide the town with a monthly

    report disclosing how many rental properties were listed on

    the platform that month, the total number of nights that

    rental properties on the platform were rented out that month,

    and how each listed rental property filled out the Certificate

    of Use field during registration – or whether the field was

    left blank. Section 90-116(D)(1)(b)(i) and (ii); (Doc. # 28-

    1 at 5).

           Management   claims this setup makes peer-to-peer              and

    platform entities the “de facto” enforcers of the Section 90-

    116 regulatory scheme, indirectly forcing owners of rental

    units (like Management) to apply for a Certificate of Use.

    (Doc. # 29 at 8). Therefore, per Management, its controversy

    is still live.

           The Court disagrees. Even if Section 90-116(D)(1)(b)

    does push vacation rental owners to obtain a Certificate of

    Use,    the   complaint   only    alleges    that   the    Certificate

    requirement is harmful because applicants must consent to

    warrantless    inspections   of   their     property   –   pursuant    to

    Section 90-116(C)(5) – and their registers – pursuant to

    Section 90-116(D)(2)(d). (Doc. # 1 at ¶¶ 27-28). But the new

    ordinance eliminates both requirements. By itself, no part of


                                      12
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 13 of 19 PageID 209




    Section    90-116(D)(1)(b)       authorizes      Redington           Shores    to

    conduct    warrantless      inspections,       either    of     property       or

    records.

          Therefore, while Section 90-116(D)(1)(B)(ii) remains,

    its enforcement can no longer lead to the constitutional harm

    alleged in Count I. Under the new ordinance, Management is no

    longer required to “make its property, as well as its business

    records, available to [Redington Shores] for inspection at

    [Redington Shores’s] discretion without a warrant.” (Doc. #

    1 at ¶ 23). Accordingly, the Court agrees with Redington

    Shores    that     the   amendment    fully    removes    the        challenged

    features of the prior law, rendering                 Count I         moot.     See

    Ciudadanos Unidos De San Juan v. Hidalgo Cnty. Grand Jury

    Comm’rs, 622 F.2d 807, 824 (5th Cir. 1980) (noting that “[i]n

    those cases in which a statutory amendment has been held to

    moot a controversy arising under the prior version of the

    statute,     the    amendment    has       generally     been        one    which

    completely       eliminated     the     harm    of      which        plaintiffs

    complained”).

          The Court is not swayed by Management’s argument that

    this subsection still violates the Fourth Amendment because

    “it      requires        peer-to-peer       [entities]          to         provide

    [Management’s] rental activity to the Town without a warrant


                                          13
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 14 of 19 PageID 210




    and for no legitimate purpose.” (Doc. # 29 at 7). Management

    fails to allege any standing for such a claim.

          Standing requires a plaintiff to suffer “an injury in

    fact” that is “fairly traceable to the challenged conduct of

    the defendant” and “likely to be redressed by a favorable

    judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

    1547 (2016). “To establish injury in fact, a plaintiff must

    demonstrate he or she suffered ‘an invasion of a legally

    protected interest’ that is ‘concrete and particularized’ and

    ‘actual or imminent, not conjectural or hypothetical.’” Id.

    at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,

    560 (1992)). For an injury to be particularized, it “must

    affect the plaintiff in a personal and individual way.” Lujan,

    504 U.S. at 560 n.1. For the injury to be “concrete,” it must

    be “real,” and not “abstract;” however, it need not be

    “tangible.” Spokeo, 136 S. Ct. at 1548–49 (internal quotation

    marks and citations omitted).

          As stated previously, Section 90-116(D)(1)(b)(ii) does

    not require the owner of a rental property, like Management,

    to submit to any sort of inspection, warrantless or not.

    Rather, it asks peer-to-peer and platform entities for a

    monthly summary of the following data: (1) each listed rental

    property’s Certificate of Use, or whether the rental property


                                     14
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 15 of 19 PageID 211




    left that field blank during registration; (2) the total

    number of rental properties listed on the service that month;

    and (3) the total number of nights that rental properties

    were rented out that month.

          Such data is generated by the platforms themselves, not

    the owners of individual           rental    units, and is based on

    information     that   the   owners    voluntarily     provided    to    the

    platform in order to facilitate business. Nowhere in the

    complaint does Management articulate how it has suffered, or

    could   potentially      suffer,      from   platforms      sharing     such

    generic, aggregated data.

          Without    any   allegation      of    harm    stemming   from    the

    ordinance, Management lacks standing to challenge Section 90-

    116(D)(1)(b)’s requirement that peer-to-peer and platform

    entities submit an aggregate monthly report to Redington

    Shores. Spokeo, 136 S. Ct. at 1547.

          Ultimately,      Management     may    argue   that    Section    90-

    116(D)(1)(b)(ii) still “directly impact[s] [it], as well as

    anyone else that use[s] peer-to-peer entities to conduct

    business” (Doc. # 29 at 8), but the entirety of Count I was

    premised on the argument that Section 90-116 “authorize[d]

    [Redington Shores] to inspect the vacation rental premises

    and   related   vacation     rental      business    records    without   a


                                        15
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 16 of 19 PageID 212




    warrant in violation of the Fourth Amendment.” (Doc. # 1 at

    ¶ 33). The revised Section 90-116 no longer authorizes such

    searches. Therefore, the Court agrees with Redington Shores

    that the Fourth Amendment concerns outlined in Count I are

    moot and Count I must be dismissed.

          C.   Nominal Damages

          Finally, the Court turns to Management’s argument that

    its request for nominal damages saves this case from mootness.

    (Doc. # 29 at 9). For support, Management cites solely to the

    recent case Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021).

    (Id.).

          However, that case addressed nominal damages in the

    context of Article III standing. See Uzuegbunam, 141 S. Ct.

    792 (explaining that “[w]e granted certiorari to consider

    whether a plaintiff who sues over a completed injury and

    establishes the first two elements of standing (injury and

    traceability) can establish the third by requesting only

    nominal damages”).

          Indeed, the Supreme Court specifically cautioned:

          Our holding concerns only redressability. It
          remains for the plaintiff to establish the other
          elements of standing (such as a particularized
          injury); plead a cognizable cause of action, and
          meet all other relevant requirements. We hold only
          that, for the purpose of Article III standing,



                                     16
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 17 of 19 PageID 213




          nominal damages provide the necessary redress for
          a completed violation of a legal right.

    Id. (internal citations omitted) (emphasis added).                  Thus,

    while Uzuegbunam stands for the proposition that nominal

    damages can satisfy Article III’s standing requirement, it

    does not support Management’s argument that nominal damages

    save its Fourth Amendment claim from dismissal as moot. Id.

          Nevertheless, it is true that “[a] change in statute

    will not always moot a constitutional claim.” DA Mortg., Inc.

    v. City of Miami Beach, 486 F.3d 1254, 1259 (11th Cir. 2007).

    “If a litigant asserts damages from the application of a

    constitutionally defective statute, he may be able to pursue

    his    constitutional       challenge      notwithstanding          later

    legislative      changes   that   would    appear   to    address      his

    complaint.” Id. However, damages claims can only save a

    Section 1983 claim from mootness “where such claims allege

    compensatory damages or nominal damages for violations of

    procedural due process.” Id. (citing Memphis Cmty. School

    Dist. v. Stachura, 477 U.S. 299, 310 (1986)).

          Here, Management fails to allege any facts that would

    connect its nominal damages claim to a completed violation of

    a legal right. The complaint demands “declaratory relief

    finding   that    the   Section   90-116    of   the     Town   Code   is



                                      17
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 18 of 19 PageID 214




    unconstitutional on its face, injunctive relief prohibiting

    the Town from conducting warrantless searches or inspections

    of Plaintiff’s vacation rental properties pursuant to Section

    90-116,     nominal      damages         to   vindicate   Plaintiff’s

    constitutional rights, [and] an award of attorneys’ fees and

    costs.” (Doc. # 1 at ¶ 34). But Management does not allege

    any enforcement of the ordinance against it, nor any actual

    injury sustained as a result of the ordinance.

          Accordingly, an award of nominal damages “would serve no

    purpose other than to affix a judicial seal of approval to an

    outcome that has already been realized.” Flanigan’s Enter.,

    Inc. of Ga. v. City of Sandy Springs, Ga., 868 F.3d 1248,

    1264 (11th Cir. 2017). With the challenged portions of the

    ordinance removed, Management “[has] already won . . . [it]

    [has] received all the relief [it] requested and there is

    nothing of any practical effect left for [the Court] to grant

    [it].” Id. In such circumstances, a prayer for nominal damages

    does not save a case from dismissal, as the availability of

    a   practical   remedy    “is   a   prerequisite     of   Article   III

    jurisdiction.” Id. Therefore, the Court agrees with Redington

    Shores that Count I should be dismissed as moot, regardless

    of Management’s request for nominal damages.




                                        18
Case 8:20-cv-02984-VMC-AEP Document 33 Filed 04/19/21 Page 19 of 19 PageID 215




          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Town of Redington Shores, Florida’s Motion to

          Dismiss Count I (Doc. # 28) is GRANTED.

    (2)   Count I of the complaint (Doc. # 1) is dismissed without

          prejudice as moot.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    19th day of April, 2021.




                                     19
